Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 04/13/2020 and 02/22/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 04/13/2020 have been considered and approved by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In ¶0024, the word, “interconnexion “110a …” should be written as “interconnections 110a …”.
In ¶0026 and ¶0027, the word, “interconnexion” should be written as “interconnection”.
Appropriate correction is required.
Claim Objections
Claims 11, 13, 14 17, 18, and 20-21 are objected to because of the following informalities: 
Regarding claim 11, the correct abbreviation for ‘minutes’ is ‘min’.
Regarding claims 13 and 14, the word “controller” requires an article.

[AltContent: rect]Regarding claim 21, 
(I) the clause, “characterized in that at least one material located in the vicinity of the first terminal of the interconnection”, which has been separated by commas from the remainder of the claim, lacks a verb or is otherwise grammatically incorrect.
(ii) the phrase, “the material having a predetermined melting temperature and the method comprises the step of controlling the temperature of the die” is grammatically incorrect because the two sub-clauses are not grammatically equivalent. Either the second half of the phrase should also employ the present participle, or the first half of the phrase should also employ the  simple indicative form of the verb, or two halves of the phrase should be separated with a comma (before the word “and”).
(iii) the phrase, “and, the die, the direct copper bonding substrate and the at least one material located in the vicinity of the first terminal is covered by a solid material” is grammatically incorrect because a conjunction such as “and” must be follows by a complete clause immediately thereafter, and cannot simply be terminated with a comma. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



[AltContent: rect]Claims 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitations 
	(i) “characterized in that the system comprises:” is unclear with regard to which of the earlier-recited elements is to be so “characterized”.
	(ii) “characterized in that the die is fixed” is unclear with regard to which of the earlier-recited element is to be so “characterized.
Regarding claim 21, the limitation, “characterized in that at least one material” is unclear with regard to which of the earlier-recited element is to be so “characterized.
References Cited
The references of interest are cited:
YU et al. (US 20190116224 A1) discloses related to a power restoration (see ¶0043), but fails to further disclose and/or suggest, i.e., the restoration of an interconnection of a die of a power module.
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816